Citation Nr: 1636608	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  11-23 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a cardiovascular disability, to include coronary artery disease (CAD) and hypertension, to include as due to herbicide exposure.

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.  

5.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to a service-connected traumatic brain injury (TBI) disability.

6.  Entitlement to an initial rating in excess of 10 percent for residuals of a TBI.




REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 

INTRODUCTION

The Veteran served on active duty from February 1974 to February 1978.  He also had periods of active duty for training and inactive duty for training as a member of the Naval Reserves from February 1978 to December 2001.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).

An October 2014 Board decision denied service connection for a back disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  In July 2015, the Court granted a Joint Motion for Remand, and remanded only the portion of the October 2014 Board decision which denied service connection for a back disability.

In October 2015, the Board remanded the claim for service connection for a back disability to obtain a VA medical opinion regarding the etiology of the back disability.  That was accomplished, and the claim was readjudicated in a January 2016 supplemental statement of the case.  The Board concludes that there has been substantial compliance the Board's remand requests, and the Board may proceed with a decision at this time.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).



The issues of (1) entitlement to an initial rating in excess of 10 percent for residuals of a TBI; and (2) entitlement to service connection for sleep apnea are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed degenerative changes of the sacrum joints, degenerative disc disease of the lumbosacral spine, and spondylolisthesis at L4-5.  

2.  The Veteran sustained a back injury in service in February 1976.

3.  The evidence is in equipoise as to whether the Veteran's currently diagnosed back disability is etiologically related to service. 

4.  The Veteran has currently diagnosed CAD and hypertension.

5.  Neither CAD nor hypertension was manifested in service or in the first year following separation from active duty; he did not serve in Vietnam, and is not shown to otherwise have been exposed to herbicides in service; and the preponderance of the evidence is against a finding that any current heart disability is related to service.

6.  The Veteran does not have a diagnosis of PTSD as is defined under the applicable diagnostic criteria.

7.  The weight of the evidence is against a finding that the Veteran's depression or any other currently diagnosed mental disorder either began during or was otherwise caused by service.




CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for a cardiovascular disability, to include CAD and hypertension, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

4.  The criteria for entitlement to service connection for a psychiatric disability, to include PTSD and depression, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014) 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to provide claimants with notice and assistance.  The notice requirements require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The notice requirements of apply to all five elements of a service connection claim, to include: (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The RO provided notices to the Veteran in July 2007 and August 2012 regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service medical records, VA and private treatment records, Social Security Disability records, and the Veteran's statements are associated with the record.  The Veteran was also provided VA examinations in January 2013 (cardiovascular), August 2013 (psychiatric), and February 2016 (cardiovascular).  When VA provides an examination or obtains an opinion, VA must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA opinions provided considered all the pertinent evidence of record, and the Veteran's statements, and provided a complete rationale for the opinions stated. 

The Veteran has not been provided a VA examination specifically addressing the claim for service connection for hypertension.  In initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that the Veteran has submitted no evidence other than his own conclusory statements and has not provided any evidence indicating that his hypertension was caused by service or is related to a service-connected disability.  The service medical records show complaints of chest pain, but no diagnosis of hypertension or any cardiovascular disability.  Further, the Veteran's chest pain ins service were noted to be muscle related and not a result of any heart condition.  VA treatment records and treatment records from Clarkson Heart Center have also been reviewed and show a diagnosis of hypertension, but do not discuss the etiology of the hypertension.  Accordingly, the Board finds that no further development of the claim for service connection for hypertension is required as the evidence of record does not indicate that hypertension is related to service.  Therefore, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Significantly, the Veteran and representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing error is harmful or prejudicial falls on party attacking agency decision).  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  The condition of degenerative joint disease (arthritis) and cardiovascular disease are chronic diseases listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply to those claims.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Congress specifically limits entitlement to service-connection for disease or injury to cases where those incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In making a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).  Although interest may affect the credibility of testimony, it does not affect competency to testify.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998); Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms, or treatment, including by a Veteran.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Back Disability

The Veteran maintains that he has a current back disability that is related to an in-service injury in 1976.  The Veteran has also reported that he has continued to have back pain since service separation.  

As an initial matter, the record shows competent evidence of current diagnoses of the thoracolumbar spine.  Both VA and private treatment records indicate diagnoses of degenerative disc disease of the lumbosacral spine and spondylolisthesis at L4-L5.  An October 2010 MRI report shows diagnoses of degenerative disk disease, degenerative changes of the sacrum joints, and degenerative discogenic bone marrow edema at L4-S1.  Thus, a current disability of the low back is shown.

Review of the service medical records indicates the Veteran sought treatment in February 1976 for back pain.  He stated he initially hurt his back two months prior, but he had resolution of symptoms thereafter.  More recently, he was lifting a heavy object and again felt back pain.  On evaluation, he had no radiation of his pain, but bilateral paraspinous muscle spasms were present.  The impression was of a paraspinous spasm, and he was prescribed medication and bed rest.  No further complaints of back pain are of record.  A service separation examination in February 1978 found no abnormality of the spine, to induce arthritis.  Therefore, the Board finds that the Veteran's symptoms of lumbar spine arthritis are not shown to have been chronic in service.

Further, the evidence demonstrates that symptoms of lumbar spine arthritis have not been continuous since service separation and arthritis is not shown to have manifested within one year of service separation.  Following separation from active service in February 1978, the Veteran served as a member of the Naval Reserves until December 2001.  During that time, he had several periodic physical examinations.  Examinations in September 1981, January 1987, October 1991, August 1993, and August 1998, did not find any abnormalities of the spine.  On concurrent reports of medical history, he denied any history of recurrent back pain.  On annual certificate of medical conditions completed by the Veteran in October 1992, October 1994, November 1995, January 1997, October 1997, October 1999, and November 2000, the Veteran certified that he did not have any injury, illness or disease in the prior year requiring hospitalization or absence from school or work, had not been under a physician's care and did not have any physical defects, family or mental problems that might restrict active duty or prevent mobilization.  The Veteran further denied a history of arthritis or painful joints on dental health questionnaires completed in April 1990, March 1991, September 1995, and August 1998.  

The Board notes that the Reserve records include one notation of back pain, specifically in an April 7, 1987, record.  That treatment record shows complaints of stiffness and discomfort in the back and the Veteran was diagnosed with a lower lumbar strain.  Subsequent certification by the Veteran on April 9, 1987, indicated that the period of active duty training has not affected his health in any way and he required no medical treatment or hospitalization.  Also on April 19, 1987, the Veteran again reported no ill effects from active duty training.  The Veteran continued to provide such certifications of no significant change in his physical condition until 1997.

The Veteran did not report symptoms of or seek treatment for back problems until 2003, approximately 25 years after separation from active duty service.  At that time, he reported a history of low back pain for the past three months.  Low back pain was diagnosed, and he was provided medication and treatment.  The Board finds that evidence demonstrates that lumbar spine arthritis did not manifest within one year of service separation.  Therefore, the Veteran is not entitled to presumptive service connection.  38 C.F.R. § 3.307(a) (2015).

Regarding whether presumptive service connection may be granted on the basis of continuity of symptomatology in conjunction with 38 C.F.R. § 3.303(b), there is no evidence of continuous symptoms pertaining to spine arthritis since service separation.  The Veteran did not report symptoms of or seek treatment for the back until 2003, approximately 25 years after service separation from active duty service, and there are several examinations showing no back abnormality and during which the Veteran denied recurrent back pain.  Therefore, the Board finds that the preponderance of the evidence is against a finding of any continuity of symptomatology since service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  

Concerning direct service connection, for the reasons that will be set forth below, the Board finds that the weight of the competent, probative, and credible evidence of record is in equipoise as to whether the back disability is related to service.  

At a July 2008 VA spine examination, the examiner, a VA physician, reviewed the claims folder, including the service medical records from reserve service, but not his active duty service, along with physical examination of the Veteran.  Diagnoses of mechanical low back pain and degenerative disc disease of the lumbosacral spine were confirmed.  Regarding the etiology of those disabilities, the physician concluded they were less likely than not related to any in-service disease or injury.  Rather, they were the result of degenerative processes which "may have occurred regardless of the specific incident" in service.  The Board finds that the July 2008 VA medical opinion lacks probative value as the opinion is speculative and inconclusive.  Obert v. Brown, 5 Vet. App. 30 (1993); Beausoleil v. Brown, 8 Vet. App. 459 (1996); Libertine v. Brown, 9 Vet. App. 521 (1996); Warren v. Brown, 6 Vet. App. 4 (1993) (physician's statement framed in terms such as " may " or " could " is not probative).  Further, the examiner stated that "the patient has no record of the specific injury he suffered in 1976."  However, the service treatment records do show evidence of treatment in 1976 and a diagnosis of paraspinous spasm where the Veteran was prescribed medication and bed rest.  Therefore, the July 2008 VA medical opinion is also based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458 (1993) (medical opinion based on an inaccurate factual premise has no probative value).

The evidence also includes an October 2010 statement from M.J.J., P.A.-C., and L.C.H., M.D.  Those examiners evaluated the Veteran and diagnosed degenerative disc disease of the lumbosacral spine.  They also elicited a medical history from the Veteran himself.  He reported "back pain pretty much all of his adult life."  That pain began during service, according to the Veteran, following the lifting of a 400 pound object, with recurrent pain since that time.  The examiners did not otherwise provide a medical opinion regarding the etiology of the current back disability. 

Another VA medical opinion was obtained in September 2012.  The claims file, to include all service medical records, was reviewed by the examiner, a VA physician.  The examiner noted the Veteran's report of back pain in service in 1976.  The examiner also noted that the Veteran was without subsequent treatment of the back until 2003, more than 25 years after the initial injury.  Based upon that gap between the initial injury and the subsequent complaints in 2003, the examiner stated it would be speculative to suggest the current back diagnoses were related to the in-service injury.  The Board finds that the September 2012 VA medical opinion was also based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458 (1993) (medical opinion based on an inaccurate factual premise has no probative value).  Specifically, the examiner relied on the absence of post-service back treatment in providing the opinion, but did not consider pertinent Reserve service treatment records which documented treatment for lumbar strain in April 1987.

The Veteran submitted a March 2011 medical opinion from Dr. R. J. S.  The report indicated that Dr. R. J. S. had begun treating the Veteran in 2000, and the Veteran first sought treatment for back pain in 2003.  The Veteran gave a history of low back pain since service following a back injury resulting from lifting heavy lifeboats.  It was noted that the Veteran was treated at the base clinic for his injured back.  According to the Veteran, he had "intermittent" problems since that time, leading Dr. R. J. S. to perform a MRI of the spine.  Results of the MRI showed significant change at multiple levels "consistent with his past injury during his military service."  Therefore, Dr. R.J.S. opined that it was "at least as likely as not that his back injury during his service in the Navy contributed to his current back condition."  It was also noted that the Veteran's "history of injury and physical condition are consistent with the degenerative process of his back injury during his military service."  

The Board notes that the Dr. R. J. S. did not have an opportunity to review the claims file.  Nonetheless, the Veteran's reported history has been corroborated with service treatment records, which confirm that the Veteran sustained a back injury during active duty service as a result of lifting heavy objects.  Moreover, although the evidence does not show "continuous" symptomatology, the Veteran specifically reported to Dr. R. J. S. that he had "intermittent" problems with his back.  Dr. R. J. S. also reviewed MRI results and had been treating the Veteran for a spine disability for approximately eight years.  A rationale in support of the medical opinion that the Veteran's back injury during his service in the Navy "contributed to his current back condition" was also provided.  Accordingly, the Board finds that the March 2011 medical opinion from doctor R. J. S. weighs in favor of a finding that the Veteran's current back disorder is related to service.  

Pursuant to the Board's October 2015 remand, another medical opinion was obtained in December 2015.  The examiner stated that it would be resorting to "complete speculation to specifically (and accurately) state" that the Veteran's diagnosed back disability was "specifically due to the isolated entries in service." According to the examiner, there were a number of issues which "could easily have caused" the Veteran's back complaints over the years.  It was noted that there was an isolated entry from 1976 which mentioned low back pains in February 1987.  However, the records were silent, except for entries in 1987 in the Reserves.  The examiner indicated that the 1976 entry was "localized... and whether this was truly of any longevity or chronicity will remain unknown, as subsequent records do not support that sequence of events nor evidence of chronicity."  Therefore, it was noted that any comments about the current back disability being "specifically" due to or a specific result of the isolated entry in 1976 (and to include the reservist entries from 1987) would be resorting to complete speculation.  

The Board finds that the October 2015 VA medical opinion lacks probative value as it appears the examiner used a standard above that required by law.  The standard necessary to establish service connection is whether the evidence shows that it is at least as likely as not, a 50 percent or greater probability.  In numerous statements, the October 2015 VA examiner indicated that the evidence did not show that the Veteran's back disorder was "specifically" due to the in-service back injury.  That conclusion appears to connote a preponderance standard (51 percent or more), which is a higher burden than is necessary.  Furthermore, the examiner stated that providing an opinion would require speculation.

Although a remand would generally be required in order to obtain another medical opinion, the Board finds that the current evidence of record is in equipoise as to whether the Veteran's currently diagnosed back disability is related to service.  Although the Veteran did not seek treatment for a back disability from 1987 to 2003 which the Board finds to weigh against the claim.  However, the Board finds the March 2011 medical opinion from doctor R. J. S. to weigh in favor of a finding that the Veteran's current back disorder is related to service.

Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for a back disability is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


Coronary Artery Disease and Hypertension

Concerning the claim for service connection a cardiovascular disability, the Veteran's representative has argued that the it may be due to herbicide exposure in service.  The Veteran's representative has further argued that a current cardiovascular disability could be related to an episode of the measles in service.  Finally, the Veteran has asserted that hypertension and coronary artery disease are the result, at least in part, of his PTSD.

Certain chronic diseases may be service connected on a presumptive basis as due to exposure to herbicides if manifested in a Veteran who served in the Republic of Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116 (West 2014).  Ischemic heart disease (including CAD) is included in that list.  38 C.F.R. § 3.309(e) (2015).  

The Veteran's service separation form shows that he served aboard the USS Knox and received the National Defense Service medal.  As indicated in a December 2015 deferred rating decision, deck logs for the USS Knox were obtained and reviewed, but do not show that the Veteran's ship docked in Vietnam or was in the inland waterways.  Instead, it was located in the coastal waters off shore Vietnam.  The Veteran also denied going ashore during and the evidence does not support that a small vessels left the ship and went to Vietnam.  

Inasmuch as the Veteran is not shown to have served in Vietnam, including its inland waterways, to have visited Vietnam, or to have otherwise been exposed to herbicides in service, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply, and the Board finds that service connection on a presumptive basis for ischemic heart disease as due to herbicide exposure is not warranted because the evidence does not show that it is at least as likely as not that the Veteran was exposed to herbicides during service.

Further, the Veteran's service medical records are silent for complaints, findings, treatment, or diagnosis of any cardiovascular disability, to include CAD or hypertension.  Review of service medical records shows entries from September 1977 which indicate that the Veteran presented with a complaint of left-sided chest pain.  At that time, the Veteran reported a dull chest pain that was occasionally sharp.  It was noted that this chest pain had been present for approximately one year by the time that he presented for evaluation in September 1977.  Evaluation at that time included physical examination and an EKG.  The assessment in September 1977 regarding the chest pain was that the chest pain was likely muscular in etiology, and, it was documented that there was no evidence of cardiovascular disease at that time.  Further, in the January 1978 service separation examination, the heart was found to be normal on clinical evaluation and blood pressure was noted to be 156/78.  Therefore, the Board finds that a chronic cardiovascular disorder was not shown in service.

Further, the evidence demonstrates that the Veteran's cardiovascular disabilities were not continuous since service separation and did not manifest within one year of service separation.  VA treatment records show that the Veteran was diagnosed with hypertension several years after service separation.  During the January 2016 VA examination, it was noted that the Veteran was found to have two areas of stenosis requiring stents in 2004, many years following service separation.  Medical record show that the Veteran had two stents to the right coronary artery in May 2004.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  The Board finds that evidence demonstrates that the Veteran's cardiovascular disabilities did not manifest within one year of service separation.  Therefore, the Veteran is not entitled to presumptive service connection as cardiovascular-renal disease is not shown to have manifested to a compensable degree within one year following separation from service.  38 C.F.R. § 3.307(a) (2015).

The Board next finds that the Veteran's cardiovascular disabilities are not shown to be etiologically related to service.  At a January 2013 VA examination, the examiner reviewed the claims file and interviewed the Veteran.  A diagnosis of CAD was confirmed.  The examiner opined that it was less likely than not that the Veteran's CAD was incurred in or caused by the Veteran's service, to include reports of chest pain in service.  In support of that opinion, the examiner stated that cardiology consultation in 2004 noted no evidence in the history of any known coronary artery disease prior to presentation in 2004.  There was also no evidence that the chest pain for which the Veteran was evaluated in 1977 was, in any way, related to the coronary artery disease that was first diagnosed in 2004.  The examiner explained that chest pain is a nonspecific symptom that can be due to any number of different etiologies.  In 1977 there was no evidence of any underlying cardiac condition or coronary artery disease.  In fact, the documented assessment at that time was that the chest pain was likely muscular in etiology.  

At a February 2016 VA examination, the examiner again reviewed the claims file and interviewed the Veteran.  A diagnosis of CAD was confirmed.  The examiner then opined that it was less likely than not that the CAD was related to any diagnosed active disorder during service, including measles, back pain, nasal congestion and sore throat, myopia status post radial keratotomy, and tinea unguium.  In support of that opinion, the examiner stated that there was no medical evidence of any of those condition having any effect on coronary artery disease.  The medical record did not document any cardiac condition during service.  It was noted that the Veteran was evaluated for chest pain in service, but results showed no evidence of a cardiovascular etiology.

The Board acknowledges that the Veteran has not been provided a VA examination specifically addressing the etiology of his hypertension.  In initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that the Veteran has submitted no evidence other than his own conclusory statements and has not provided any evidence indicating that his hypertension was caused by service or any service-connected disability.  Service treatment records show complaints of chest pain, but no diagnosis of hypertension.  Further, the Veteran's chest pains service were noted to be muscle related and not a result of any cardiovascular condition.  VA treatment records and treatment records from Clarkson Heart Center have also been reviewed and show a diagnosis of hypertension, but do not discuss the etiology of the hypertension.  Accordingly, the Board finds that no further development of the claim for service connection for hypertension is required as there is no evidence indicating that hypertension is related to service.

The Board has also considered the Veteran's statements that his cardiovascular disorders are related to service.  As a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to provide a competent medical opinion regarding the cause of the medically complex disorders of hypertension and CAD.  Kahana v. Shinseki, 24 Vet. App. 428 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Cardiovascular disorders are medically complex disease processes because of their multiple possible etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (rheumatic fever is not a condition capable of lay diagnosis).  Further, the etiology of the Veteran's hypertension and CAD are complex medical etiological questions involving internal and unseen system processes unobservable by the Veteran.

The Veteran's claim that his heart disorders are a result of his PTSD is also without merit.  The Board has found in this decision that service connection for a psychiatric disability, to include PTSD and depression, is not warranted.  Therefore, secondary service connection based on PTSD is not possible because the claimed primary disability of a mental disorder is not service-connected.  38 C.F.R. § 3.310 (2015).

Accordingly, the Board finds that the weight of the evidence is against a finding of a relationship between the currently-diagnosed cardiovascular disability, to include CAD and hypertension, and service.  The Board finds that the preponderance of the evidence is against the claims and the appeal must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Psychiatric Disability

The Veteran maintains that he has a psychiatric disability, claimed as PTSD, as a result of a personal assault during service.  Specifically, in a March 2013 statement, the Veteran stated that he was beaten by two assailants with a metal pipe.  He stated that he feared for his life and managed to break free, but not before being struck in the head and legs.  Since the assault, the Veteran has reported flashbacks, chronic sleeplessness, and depression.  The Board notes that the Veteran has been granted service connection for a TBI as a result of the in-service assault.

On review of the evidence, the Board finds that service connection for a psychiatric disability, to include PTSD and depression is not warranted.

The Veteran does not contend that he was diagnosed with PTSD or depression during active service, nor do the service medical records indicate that he had any psychiatric disability, to include PTSD or depression, during active service.  The January 1978 separation examination report shows a normal psychiatric evaluation.  The Board finds that the Veteran did not have any diagnosed psychiatric disability, to include PTSD or depression, during active service or at separation.

In an October 2012 VA examination, the Veteran was seen for a neuropsychological evaluation.  It was noted that the Veteran had served 22 years as an officer of the law.  The Veteran was medically retired from the police department due to cardiac conditions.  It was further noted that the Veteran had undergone three different surgeries for stent placement for the cardiac condition.  He reported feeling tired, being apathetic, having difficulty sleeping, and having low motivation and drive as specific to his cardiac condition.  The examiner indicated that it was not clear as to whether the Veteran's symptoms met the full criteria for depressive disorder due to cardiac medical conditions.  The Veteran's testing was noted to be unremarkable. 

At an August 2013 VA PTSD examination, the examiner reviewed the claims file and interviewed the Veteran.  After evaluating the Veteran, the examiner indicated that the Veteran's symptoms did not meet the diagnostic criteria for PTSD and that the Veteran did not have a mental disorder that conformed with the DSM criteria.  Under 38 C.F.R. § 4.125(a), for VA compensation purposes, the diagnosis of a mental disorder must conform to DSM-IV or DMS 5.  The Board finds the VA examiner's opinion to be well-supported and, therefore, of significant probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In short, the weight of the evidence is against finding that the Veteran has PTSD according to the DSM-IV or DSM 5 criteria.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

The Board has also considered the Veteran's statements claiming that he has PTSD as a result of the in-service assault.  As a lay person, the Veteran has not been shown to be competent to diagnose PTSD.  While the Veteran can report symptoms, and did so to the VA examiners, the evidence of record does not indicate that the Veteran has any mental health training or experience that would qualify him to offer a competent opinion regarding the proper diagnosis of mental health symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Clemons v. Shinseki, 23 Vet. App. 1 (2009) (generally the province of medical professionals to diagnose or label a mental condition, not the claimant); 38 C.F.R. § 4.125(a) (2015). 

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Accordingly, because the Board finds that the Veteran does not have a current diagnosis of PTSD according to the DSM-IV or DSM 5 criteria, the criteria for establishing service connection for PTSD have not been met.  38 C.F.R. §§ 3.303, 4.125(a) (2015); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The Board notes that the Veteran's claim is not limited to PTSD and, so, the Board must also address any other psychiatric disability reasonably raised by the Veteran or by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

VA treatment records show treatment for depression symptoms, but do not show a relationship to service.  VA treatment records also show that the Veteran has been prescribed antidepressants.  In an October 2015 VA physical therapy consult note, it was indicated that the Veteran's depression "began after cardiac issues began."  During the August 2013 VA examination, no Axis I diagnosis for depression or depressive disorder was found.  The October 2012 VA examination found that it was not clear that the Veteran met the criteria for a diagnosis of depressive disorder.

The Veteran has not been granted service connection for any cardiac disability.  Therefore, secondary service connection on that basis is not permitted because service connection has been denied for the claimed primary disability, a psychiatric disability.  38 C.F.R. § 3.310 (2015).

The record contains no indication that the Veteran has the medical training and expertise needed to determine the diagnosis or etiology of a psychiatric disorder.  While he can report symptoms observable through his senses, he is not competent to make a diagnosis or provide an opinion as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board finds that the Veteran's opinions regarding the diagnosis and etiology of a psychiatric disorder, to include PTSD and depression, are not competent evidence in this case.

Based on the greater weight of the competent medical evidence, the Board finds that the preponderance of the evidence is against a finding of an etiological link between active service and depression.  The Board finds that the preponderance of the evidence is against a finding that the Veteran has PTSD.  As the preponderance of the evidence is against the claim for service connection for a psychiatric disability, to include PTSD and depression, the claim must be denied.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).



ORDER

Entitlement to service connection for a back disability is granted.

Entitlement to service connection for coronary artery disease, to include as due to herbicide exposure is denied.

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for a psychiatric disability, to include PTSD and depression, is denied.


REMAND

In an October 2014 statement, the Veteran's representative indicated that the Veteran's sleep apnea was related to the service-connected TBI disability.  Included with the October 2014 statement was a medical article titled Sleep Disorders in Traumatic Brain Injury dated in May 2011 which reported that "sleep disturbances are exceedingly common in the TBI population."  Further, the medical article stated that "sleep-disordered breathing (SDB) occurs in up to 35% of patients with TBI, compared with 4%-9% in the general population."

Based on that evidence, the Board finds that a VA examination and medical opinion is warranted to (1) assist in determining the current severity level of the Veteran's TBI disability in light of the development required here and the time elapsed since the last VA examination, conducted almost four years ago in October 2012; and (2) to assist in determining whether the Veteran's sleep apnea is caused or aggravated by the service-connected TBI disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the severity of the service-connected TBI disability.  The entire record should be made available to the examiner.  The examiner should provide information regarding symptomatology in all facets used for rating TBI.  The examiner should describe all symptoms related to the TBI and should discuss the effects on those symptoms on occupational function.

2.  Schedule the Veteran for a VA examination of sleep apnea.  The examiner must review the claims file and should note that review in the report.  After performing an examination, the examiner is asked to opine as to whether it is as least as likely as not (50 percent or greater probability) that sleep apnea is related to active service.  The examiner is also asked to opine whether it is as least as likely as not (50 percent or greater probability) that sleep apnea was caused by a service-connected TBI disability.  The examiner is further asked to opine whether it is as least as likely as not (50 percent or greater probability) that sleep apnea has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected TBI disability.  The examiner is asked to review and comment on the medical article titled Sleep Disorders in Traumatic Brain Injury dated May 2011.  All opinions should be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is helpful.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


